COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Jill Kathryn Arno Peterson

Appellate case number:    01-18-01029-CV

Trial court case number: 2018-43305

Trial court:              280th District Court of Harris County

         By order dated January 7, 2019, this Court abated the proceeding and remanded it to the
trial court to allow the successor respondent to reconsider the ruling challenged. Relator has filed
a motion to reinstate, attaching an order signed January 28, 2019, confirming the original ruling
and granting the motion for new trial. Relator also filed an amended motion to reinstate attaching
the trial court’s order and a copy of the hearing record.
        Accordingly, we GRANT relator’s motions and REINSTATE the proceeding on the
active docket.
       It is so ORDERED.

Judge’s signature: __/s/ Justice Richard Hightower________________
                    Acting individually  Acting for the Court


Date: ___March 14, 2019___